By the Court, Wallace, J.:
Dr. White, in his lifetime, sold to the plaintiff* certain “ten acre lots ” lying in Sacramento County, south of the city. The whole purchase price was two thousand dollars; six hundred dollars of this sum was paid in hand. Mack was to fay the other one thousand four hundred dollars whenever the Sutter title should be finally confirmed and a patent issued thereon embracing these lands. This is substantially *13reqjeated in a subsequent part of the contract, in which it is provided that Mack is not to fay the one thousand four hundred dollars if the Sutter title shall be finally rejected or so confirmed as not to embrace these lands. It is then provided that “in case of the rejection of said title as aforesaid,” Dr. White is to repay the six hundred dollars. It turned out afterward that the Sutter title was not “rejected,” but was “confirmedbut so confirmed as to exclude these lands. The precise condition upon which Mack was to be released from further payment has thus happened. But he claims that he is, thereby, also entitled to receive again the six hundred dollars. If that is the real meaning of the contract, the parties have been at considerable pains to obscure, it. They say, “ and it is further expressly understood and agreed by and between the parties hereto, that if said Sutter title shall be finally rejected by the United States Courts, or, if confirmed, not embrace the lands above described, then and in that event the above obligation on the part of the said parties of the second part to pay said one thousand four hundred dollars, and interest as aforesaid, shall be null and void.” Here they might have added the words: “and said party of the first part shall also repay said six hundred dollars.” This would have expressed the agreement just as the plaintiff now claims to understand it. Instead of doing this, however, they add (immediately after the words “ null and void”) these words: that “in case of a rejection of said title as aforesaid,” Dr. White is to pay the six hundred dollars.
The parties seem to have contemplated three contingen- . cies, each 'of which was to produce a result different from either of the others:
First—The Sutter grant might be rejected in toto, in which event Mack was not only to be relieved from the payment of the one thousand four hundred dollars, but White was to repay him the six hundred dollars already received.
*14Second—The grant might be confirmed so as to embrace these lands, in which event White was not only to keep the six hundred dollars, but Mack, was to pay the remaining one thousand four hundred dollars.
Third—The grant might be confirmed, but not so as to include these lands within the lines of the confirmation, in which case no provision was made for the further payment • by Mack, nor for the returning by White of money already paid.
The parties evidently used great care to so express themselves in the contract, and might much more easily and with fewer words have said, if they had so intended, that if these lands should be included in the Sutter patent, then Mack was to pay the balance, otherwise White was to refund the sum already received. Why they thus made a distinction between a .total rejection of the Sutter grant on the one hand, and such a confirmation of it as would omit these lands on the other, was a matter for them and not for us to consider. We . only see that they have done so. The record is entirely silent as to the possession of the lands when the contract was made. If Mack received it at the time from White, or if he already held it in hostility to the Sutter claim, it would not be difficult to see why this distinction was made.
The judgment is’reversed and the cause remanded, with directions to sustain the demurrer to the complaint.
Mr. Justice Sprague did not express an opinion.